In Mandamus.
This cause came on for further consideration upon relator’s motion for an order to show cause why respondents should not be held in contempt for failure to comply with this court’s order dated October 19, 1994. On January 9, 1995, relator filed a notice that the underlying appeal for which relator sought certain transcripts had been dismissed by the court of appeals.
IT IS ORDERED by the court, sua sponte, effective April 19, 1995, that relator show cause on or before May 9, 1995, why this cause should not be dismissed as moot.
Cook, J., not participating.